     USDC IN/ND case 3:19-cv-00404 document 1 filed 05/24/19 page 1 of 5


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                   Plaintiff,                 )
                                              )   Case No. 3:19cv404
              V.                              )
                                              )
WILLIAM A. FOUCH a/k/a BILLY                  )
FOUCH,                                        )
SOLIDARITY COMMUNITY FEDERAL                  )
CREDIT UNION,                                 )
                                              )
                   Defendants.


                                  COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                 JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                 COUNT ONE
                          (Default on Promissory Note)

      2.   On or about May 2, 1991, Defendant William A. Fouch, a/k/a Billy

Fouch (herein “William A. Fouch”), executed and delivered to Plaintiff a

promissory note in the amount of $41,500.00. A copy of said note is attached
     USDC IN/ND case 3:19-cv-00404 document 1 filed 05/24/19 page 2 of 5


hereto as AExhibit 1.”

      3.    To secure payment of said promissory note Defendant William A.

Fouch executed and delivered to Plaintiff a mortgage on the following

described real estate in Cass County, to wit:

      Lot Number 62 in Broad Acres, a residential subdivision located in the
      Northwest Quarter of Section 33, Township 25 North, Range 3 East, a
      plat and description of such subdivision is found of record in Plat Book
      4, at page 65 of the records on file in the Office of the Recorder of Cass
      County, Indiana.

      Commonly known as: 426 S. Maple, Galveston, Indiana 46932

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Cass County,

Indiana, on May 2, 1991, in Book 301 at Page 189, a copy of which is attached

hereto as “Exhibit 2.”

      4.    As a part of this transaction, Defendant William A. Fouch

executed a Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of

which is attached hereto as AExhibit 3.@ By this agreement, the United

States agreed to defer a portion of the accruing interest so long as there was

no default, but in the event of a default, the credited interest becomes due as

an in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $7,171.00.

      5.    The Defendant William A. Fouch executed a Reamortization
                                        2
     USDC IN/ND case 3:19-cv-00404 document 1 filed 05/24/19 page 3 of 5


Agreement on October 2, 1992, a copy of which is attached hereto as AExhibit

4.@ The loan’s reamortization took effective October 2, 1992.

      6.    Plaintiff is the holder of the promissory note, mortgage and

Subsidy Agreement.

      7.   Defendant William A. Fouch is in default in repayment of the

obligations due to Plaintiff under the terms of the promissory note.

      8.    The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Defendant William A. Fouch

has been satisfied and/or have occurred.

      9.    Defendant William A. Fouch owes Plaintiff, pursuant to the note

and mortgage, the sum of $75,678.29 consisting of $47,561.38 in principal

and $20,945.91 in accrued interest as of April 10, 2019, with interest

thereafter at the rate of $10.3502 per day to the date of judgment, plus

interest credit under the Subsidy Agreement in the sum of $7,171.00. In

addition, the government may incur additional costs and expenses associated

with the preservation and sale of the real property, which may become due

and owing under the terms of the note and mortgage.

                                   COUNT TWO

                                 (Foreclosure)
                                       3
     USDC IN/ND case 3:19-cv-00404 document 1 filed 05/24/19 page 4 of 5


      9.       Plaintiff restates and incorporates by reference allegations 1

through 8 as though fully stated herein.

      10.      Defendant Solidarity Community Federal Credit Union is made a

defendant to answer as to its interest in the real estate by virtue of a

mortgage in the amount of $30,000.00 dated January 26, 2004, and recorded

February 4, 2004 as Instrument No. 04000663, in the Office of the Recorder

of Cass County.

      11.      The mortgage of Plaintiff is prior and paramount to the interest

of all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem against the mortgaged real estate in the amount of

            $75,678.29, together with interest accruing after April 10, 2019, to date of

            judgment at the rate of $10.3502 per day, plus any such further costs and

            expenses as may be incurred to the date of sale of the property and in

            personam against Defendants William A. Fouch, in the amount of

            $68,507.29 (the in rem judgment minus the differed interest or subsidy

            recapture in the amount of $7,171.00), and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

            paramount to the interests of all other parties and determining the

            amount and priorities of the interests of all parties to the real estate;

                                            4
USDC IN/ND case 3:19-cv-00404 document 1 filed 05/24/19 page 5 of 5


   and an order foreclosing the equity of redemption of defendants in

   the real estate;

C. Enter an order directing the sale of the property by the U.S.

   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.

                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            5400 Federal Plaza, Suite 1500
                            Hammond, IN 46320
                            Tel: (260) 422-2595
                            Fax: (219) 852-2770
                            Email: deborah.leonard@usdoj.gov


                                 5
      USDC IN/ND case 3:19-cv-00404 document 1-1 filed 05/24/19 page 1 of 3

USDA-FmHA                             (                                                  (
Form FmHA 1940-16                                   PROMISSORY NOTE
(Rev. 8/87)

TYPE OF LOAN                                                                        STATE
                                                                                     Indiana
    RURAL HOUSING                                                                   COUNTY
                                                                                        Cass
                                                                                    CASE NO.
                                                                                        15-09-314 80 1308



                                                                          Date _ _ _      .5"'_;;_:;J.._______ , 19....9..L.
   FOR VALUE RECEIVED, the undersigned (whether one or more persons, herein called "Borrower") jointly and
severally promise to pay to the order of the United States of America, acting through the Farmers Home Administration,

United·States Department of Agriculture, (herein called the "Government") at its office i n - - - - - - - - - - - -
    Logansport, Indiana 4_69_4_7_____________________________

THE PRINCIPAL SUM OF FORTY ONE THOUSA.L'lD FIVE HUNDRED AND N0/ 100----------------------

DOLLARS($          41,500 •   00----------------------------- ), plus INTEREST on the UNPAID PRINCIPAL of
EIGHT AND THREE QUARTERS_ PERCENT ( 8 • 7 500                          %} PER ANNUM.




Payment of the said Principal and Interest shall be as agreed between the Borrower and the Government using one of three
alternatives as indicated below: (check one)


DI.        Principal and Interest payments shall be deferred. The interest accrued to        - - - - - - - - - - - , : 1 9_ _

shall be added to the Principal. Such new Principal and later accrued Interest shall be payable in                regular
amortized installments on the dates indicated in the box below. Borrower authorizes the Government to enter the amount of

such new Principal herein $ _ _ _ _ _._ _ _ _ _ _ _ _ _ and the amount of such regular installments in the box below,
when such amounts have been determined.

0 II.      Payment of Interest shall not be deferred. Installments of accrued Interest shall be payable on the - - - - - -

of each - - - - - - - - - beginning on                - - - - - - - , 19--, through _ _ _ _ _ _ _ _ _ , 19--,

Principal and later accrued Interest shall be paid i n - - - - - · installments as indicated in the box below;

Qt) III. Payments shall not be deferred. Principal and [nterest shall be paid in_.;.3"""9_,.6______ installments as indicated
in the box below:



S     321.00                                             on      ~                       ;2. --./                , 19.2.!_, and
S 321                                                thereafter on the              c:52 .,,.-/
                                                                                 of each _m_o_n_t_h____
until the PRINCIPAL and INTEREST are fully paid except that the FINAL INSTALLMENT of the entire indebtedness

evidenced hereby, if not sooner paid, shall be due and PAYABLE thirty three     (      3;3               ) YEARS
from the DATE of this NOTE. The consideration herefor shall support any agreement modifying the foregoing schedule
of payments.


                                                     EXHIBIT 1
      USDC IN/ND case 3:19-cv-00404 document 1-1 filed 05/24/19 page 2 of 3




If the total amount of the loan is not advanced at the time of loan closing, the loa.n shall be advanced to the ~orrower as
requested by Borrower and approved by the Government. Approval of the Government is mandatory provided the advance is
reque_sted for a purpose authorized by the Government. Interest shall accrue on the amount of each advance from its actual
date as shown on the reverse hereof. Borrower authorizes the Government to enter the amount and date of such advance in
the Record of Advances.

Payment of principal and interest shall be applied in accordance with FmHA accounting procedures in effect on the date of·
receipt of the payment. Borrower agrees to pay late charges in accordance with' FmHA regulations In effect when a lace
charge is assessed.                                                          - ·

Prepayments of scheduled installments, or any portion thereof, may be made at any time of the option of Borrower. Refunds
and ex,tra payments, as defined in the regulations (7CFR § 1951.8) of the Farmers Home Administration according to the
source of funds involved, shall, after payment of interest, be applied in accordance with FmHA regulations and accounting
procedures in effect on the date of receipt of payments.

Borrower agrees t.hat the Government at any time may assign this note. If the Government assigns the note and insures the
payment thereof, and in such case, though the note is not held by the Government, Borrower shall continue to pay to the
Government, as collection agent for the holder, all installments of principal and interest as scheduled herein.

If this note is held by an insured lender, prepayments made by Borrower may, at the option of the Government, be remitted
by the Government to the holder promptly or, except for final payment, be retained by the Government and remitted to the
holder on either a calendar quarter basis or an annual installment due date basis. The effective date of any prepayment
retained and remitted by the Government to the holder on an annual installment due date basis shall be the date of the pre-
payment by Borrower, and the Government will pay the interest to which the holder is entitled accruing between the effective
date of any such prepayment and the date of the Treasury check to the holder.

CREDIT ELSEWHERE CERTIFICATION: Borrower hereby certifies that he/she is unable to obtain sufficient credit else-
where to finance his/her actual needs at reasonable rates and terms, taking into consideration prevailing private and coopera•
tive rates. and terms in or near his/her community for loans for similar purposes and periods of time, and chat the loan
evidenced hereby shall be used solely for purposes authorized by the Government,

LEASE OR SALE OF PROPERTY: If the property constructed, improved, purchased, or refinanced in whole or in part
with the loan evidenced hereby is (1) leased or rented,with an option to purchase, (2) leased or rented without option to
purchase for a term exceeding 3 years, or (3) sold or title is otherwise conveyed, voluntarily or involuntarily, the Government
may at its option decl?,re t~e indebtedness evidenced her.eby immedi~tely .due a_nd payable.

REFINANCING AGREEMENT: Borrower hereby agrees to provide periodic financial information as requested by the
Government. If at any time it shall appear   to the Govern'rrient that Botrower may be able to obtain a loan from a responsible
cooperative or private credit source at reasonable rates and terms for loans for similar purposes and period of time, Borrower
will, at the Government's- request, 'apply for and accept a loan in sufficient amount to pay chis note in full and, if the lender
is a cooperative, to pay for any necessary stock. This paragraph and the preceding paragraph shall not apply to any comaker
signing this note pursuant to Section 502 of the Housing Act of 1949· to compensate for deficient repayment ability of
other undersigned person(s). _

CREDIT SALE TO NONPROGRAM BORROWER: The pro~isions of the paragraphs entitled "Credit Elsewhere Certifica-
tion," and "Refinancing Agreement" do not apply if (1) this promissory note represents in whole or part payment for prop-
erty purchased from the Government and (2) the loan represented by this promissory note was made to the borrower as- an
nonprogram borrower under Title V of the Housing Act of 1949, as amended, and regulations promulgated thereunder.

DEFAULT: Failure to pay when due any debt evidenced hereby or perform any covenant or agreement hereunder shall
constitute default under this instrument and any other instrument' evidencing a debt of Borrower owing to, insured or Guar-
anteed by the Government or securing or otherwise relating to such a debt; and default under any sucli other instrument shall
constitute default hereunder. UPON ANY SUCH DEFAULT, the Government at. its option may declare all or any part of
any such indebtedness immediately due and payable.                                                                         ·

This Note is given as evidence of a loan to Borrower r~ade or insured by the G~vernment pursuant to the Title V of the
Housing Act of 1949 and for the type of loan as is indicated in the "TYPE OF LOAN" block above. This Note shall be
subject to the present regulations of the Farmers Home Administration and co its future regulations not inconsistent with the
express provisions hereof.



                                                     EXHIBIT 1
         USDC IN/ND case 3:19-cv-00404 document 1-1 filed 05/24/19 page 3 of 3
                                                         (




Presentment, protest, and notice are hereby waived.

                                                                                                                                   (SEAL)

                                                                                                                                   (SEAL)
                                                                                                            (SPOUSE)



                                                               426   s.   Maple

                                                               Galveston, IN 46932


                 "A Reamoritized and/or Deferral Agreement dated 10-2-92 in
                 the amount of $41,686.92 has been given to modify the
                 payment schedule of this note. 11




                                                  RECORD OF ADVANCES
        AMOUNT             DATE                  AMOUNT         DATE                        AMOUNT                        DATE
(1)   S 41.500.00       ~/;). / qJ         (8) S                                    (15)    S
(2) S                                      (9) S                                    (16)    S
(3) S                                     (10) S                                    (17)    S
(4) S                                     (11) S                                    (18\    S
(5) S                                     (12) S                                    r19l    S
(6) S                                     (13) S                                    (20)    S
(7) S                                     (14) S                                   '{21)    S
                                                                          TOTAL $               41,500.00                 '
                                                                                                                        ~//1/41




                                                                                 fl u.s,   Gonrnm,nt Printing Offle41   Ual-72.3-431/811 It




                                                       Position 2                                      FmHA 1940-16 (Rev. 8/87)
                             (                                               (       (
                                 '
                                                      EXHIBIT 1
                  USDC IN/ND case 3:19-cv-00404 document 1-2 filed 05/24/19 page 1 of 4

J                                                             Position 5                 (
    USDA-Fm HA
    Form FmHA 427-1 IN                            001951
    (Rev. 6-90)                         REAL ESTATE MORTGAGE FOR INDIANA
                                                                  ,,/
                                                                                                   MAY 20 1991
          THIS MORTGAGE is made and entered into by                 WILLIAM A. FOUCH



    residing in      Cass                                                                      County, Indiana, whose post office

    addressis    426 S. Maple, Galveston                                            ~.c:::             ,lndiana 46932
    herein called ''Borrower" and the United States of America, acting through the Farmers Home Administration, United States
    Department of Agriculture, herein called the "Government":
          WHEREAS Borrower is indebted to the Government as evidenced by one or more promissory note(s) or assumption
    agreement(s) or any shared appreciation or recapture agreement, herein called "note," which has been executed by Borrower,
    is payable to the order of the Government, authorizes acceleration of the entire indebtedness at the option of the Govern-
    ment upon any default by Borrower, and is described as follows:
                                                                               Annual Rate                   Due Date of Final
    Date of Instrument                    Principal Amount                      of Interest                      Installment


     5/2/91                                $41,500.00                            8.75%                            5/2/2024




           (The interest rate for limited resource farm ownership or limited resource operating loan(s) secured by this instrument
    may be increased as provided in the Farmers Home Administration regulations and the note.)
           And the note evidences a loan to Borrower, and the Government, at any time, may assign the note and insure the
    payment thereof pursuant to the Consolidated Farm and Rural Development Act, or Title V of the Housing Act of 1949, or
    any other statute administered by the Farmers Home Administration,                                               ·
           And it is the purpose and intent of this instrument that, among other thing·s, at all times when the note is held by the
    Government, or in the event the Government should assign this instrument without insurance of the note, this instrument
    shall secure payment of the note; but when the note is held by ·an insured holder, this instrument shall not secure payment of
    the~nQ!_e or attach to the debt evidenced thereby, but as to the note and such debt shall constitute an indemnity mortgage to
    secure thc·GQ_vernment against loss under its insurance contract by reason of any default by Borrower;
           And thi?'instr~nt also secures the recapture of any interest credit or subsidy which may be granted to the Borrower
    by the Government pursuant to 42 U.S.C. §1490a or any amounts due under any Shared Appreciation Agreement/Recap-
    ture Agreement entered int~pursuant......__ to 7 U.S.C. 2001:          .
           NOW, THEREFORE, in consideration of the loan(s) and (a) at all times when the note is held by the Government, or in
    the event the Government should assig;--this,instrument without insurance of the payment of the note, to secure prompt
    payment of the note and any renewals and ext~ion~.thereof and any agreements contained therein, including any provision
    for the payment of an insurance or other charge, (b) if alltimes when the note is held by an insured holder, to secure per-
    formance of Borrower's agreement herein to indemnify andsave,harmless the Government against loss under its insurance
    contract by reason of any default by Borrower, and (c) in any event-a(ld at all times to secure the prompt payment of all
    advances and expenditures made by the Government, with interest, as hereinafter described, and the performance of every
    covenant and agreement of Borrower c,ontained herein or in any supplementaryagreemcnt, Borrower does hereby mortgage,

    assign and
             .
                                                                                             "--
               warrant unto the Governm~nt the following property situated in the State. of ._Indiana,
                                                                                                 .
                                                                                                       County(ies)
                                                                                                              ·. o f - - - - -
             Cass

                                                     ~lECOfttDE~
                                                            ,iv'&~ ~l
                                                ·INST.'11t/J       BK30 I .p~ I S-:{j                 FmHA 427-1 IN (Rev. 6-90)
                                                 FE#'.IJ.!JD TIME          c3,osf> ..
                                                 ~.SARA WHITCOMB. RECORDER CASS CO.

                                                                EXHIBIT 2
          USDC IN/ND case 3:19-cv-00404 document 1-2 filed 05/24/19 page 2 of 4




                                                            '       I




                                                                '       ·.
         Lot Numbered 62 in Broad Ac~es, a testden;ial ~ubdivision located
         in the Northwest Quarter of Section 33, Township 25 North, Range
         3 East,  a plat and description of such subdivision is found of
         record in Plat Book 4, at page 65 of the records on file in the
         Office of the Recorder of Cass County, Indiana




     gether with all rights (including the rights to m~ing products, ~ravel, oll,Jas, coal or other minerals), interes!s, easements,
  hereditaments and appurtenances thereunto belonging, the rents, issues, an profits thereof and revenues and mcome there-
  from, all improvements and personal property now or later attached thereto or reasonably ~ecessary to the use there~f,
  including, but not limited to, ranges, refrigerators, clothes washers, clothes dryers, or carpetmg purchased or finance~ m
  whole or in part with loan funds, all water, water rights, and water stock pertainin~ thereto, and all payment.sat any time
  owing to Borrower by virtue of any sale, lease, transfer, conveyance, or condemnatton of any part thereof or mterest there-
  in-all of which are herein called "the property";
   ·     TO HAVE AND TO HOLD the property unto the Government and its assigns forever 'in fee simple.                     .
         BORROWER for Borrower's self, Borrower's heirs, executors, administrators, successors and assigns WARRANTS THE
TITLE to the property to the Government against all lawful claims and demands whatsoever except any liens, encumbrances,
 easements, reservations, or conveyances specified hereinabove, and COVENANTS AND AGREES as follows:
         (1) To pay promptly when due any indebtedness to the Government hereby secured and to indemnify and save harm-
 less the Government against any loss under its insurance of payment of the note by reason of any default by Borrower. At
 all times when the note is held by an insured holder, Borrower shall continue to make payments on the note to the Govern-
 ment, as collection agent for the holder.
         (2) To pay to the Government such fees and other charges as may now or hereafter be required by regulations of the
 Farmers Home Administration.
         (3) If required by the Government, to make additional monthly payments of 1/12 of the estimated annual taxes,
 assessments, insurance premiums and other charges upon the mortgaged premises.
         {4) Whether or not the note is insure'd by the Government, the Government may at any time pay any other amounts
including advances for payment of prior and/or junior liens, required herein to be paid by Borrower a11d not paid by Bor-
 rower when due, as well as any costs and expenses for the preservation, protection, or enforcement of this lien, as advances
for Borrower's account. All such advances shall bear interest at the rate borne by the note which has th.e highest interest
rate.
         (5) All advances by the Government, including advances for payment of prior and/or junior liens, in addition to any
advances required by the terms of the note, as described by this instrument, with interest shall be immediately due and pay-
able by Borrower to the Government without demand at the place designated in the latest note and shall be secured hereby.
No such advance by the Government shall relieve Borrower from breach of Borrower's covenant to pay; Any payment made
by Borrower. may be applied on the note or any indebtedness to the Government secured hereby, in any order the Govern-
ment detcrmmes.
         (6) To use the loan evidenced by the note solely for purposes authorized by the Government.
         (7) To pay when due all taxes, liens, judgments, encumbrances, and assessments lawfully attaching to or assessed
against the property, including all charges and assessments in connection with water, water rights, and water stock pertaining
to or reasonably necessary to the use of the real property described above, and promptly deliver to the Government without
demand receipts evidencing such payments.
         (8) To keep the property insured as required by and under insurance policies approved by the Government and at
its request to deliver such policies to the Government.                                                                        '



                                    (                                                  (

                                                           EXHIBIT 2
             USDC IN/ND case 3:19-cv-00404 document 1-2 filed 05/24/19 page 3 of 4


                                                                                Jq/ .
                                                                                        (
         (9) To maintain improvements in good repair and make repairs required by the G~vernment; operate the property
 in a good and husbandmanlike manner; comply with such farm conservation practices and farm and home management plans
  as the Government from time to time may prescribe; and not to abandon the property, or cause or permit waste, lessening or
 impairment of the .security covered hereby, or, without.,the written consent of the Government, cut, remove, or lease any
  timber, gravel, oil, gas, coal, or other minerals except as may be necessary for ordinary domestic purposes,
         (10) To comply with all laws, ordinances, and regulations affecting the property.
         (11) To pay or reimburse the Government for expenses reasonably necessary or incidental to the protection of the lien
 and priority hereof and to the enforcement of or the compliance with the provisions hereof and of the note and any supple-
 mentary agreement (whether before or after default), including but not limited to costs of evidence of title to and survey of
 the property, costs of recording this and other instruments, attorneys' fees, trustees' fees, court costs, and expenses of ad-
 vertising, selling, and conveying the property.
         (12) Except as otherwise provided ht the Farmers Home Administration regulations, neither the property nor any
 portion thereof or interest therein shall be leased, assigned, sold, transferred, or encumbered, voluntarily or otherwise, with-
 out the written consent of the Government. The Government shall have the sole and exelusive rights as mortgagee hereunder,
 including but not limited to the power to grant consents, partial releases, subordinations, and satisfaction, and no insured
 holder shall have any right, title or interestin or to the lien or any benefits hereof.
        (13) At all reasonable times the Government and its agents may inspect the property to ascertain whether the cov-
 enants and agreements contained herein or in any supplementary agreement are being performed.
         (14) The Government may (a) adjust the interest rate, payment, terms or balance due on the loan, (b) increase the
 mortgage by an amount equal to de(erred interest on the outstanding principal balance, (c) extend or defer the maturity of,
 and renew and reschedule the payments on, the debt evidenced by the note or any indebtedness to the Government secured
 by this instrument, (d) release any party who is liable under the note or for the debt from liability to the Government,
 (e) release portions of the property and subordinate its lien, and (f) waive any other of its rights under this instrument. Any
 and all this can and will be done without affecting the lien or the priority of this instrument or Borrower's or any other
 party's liability to the Government for payment of the note or debt secured by this instrument unless the Government says
 otherwise in writing. HOWEVER, any fo.rbearance by the Government,-whethcr once or ofren--in exercising any right or
 remedy under this instrument, or otherwise afforded by applicable law, shall not be a waiver of or preclude the exercise of
 any such right or remedy.                                                      ·
        (15) If at any time it shall appear to the ·Government that Borrower may be able to obtain a loan from a production
 credit association, a Federal land bank, or other responsible cooperative or private credit source, at reasonable rates and
 terms for loans for similar purposes and periods of time, Borrower will, upon the Government's request, apply for and accept
 such loan in sufficient amount to pay the note and any indebtedness secured hereby and to pay for any stock necessary to be
 purchased in a cooperative lending agency in connection with such loan.
        (16) Default hereunder shall constitute default under any other real estate, or under any personal property or other,
 security instrument held or insured by the Government and executed or assumed by Borrower, and default tinder any such
 other security instrument shall constitute default hereunder.
        (17) SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
 this instrument, or should the parties named·as Borrower die or be declared incompetent, or should any one of the parties
 named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the benefit of creditors,
 the Government, at its option, with or without notice may: (a) declare the entire amount unpaid under the note and any
 indebtedness to the Government hereby secured immediately due and payable, (b) for the account of Borrower incur and pay
 reasonable expenses for repair or maintenance of and take possession of, operate or rent the property, (c) upon application
 by it and production of this instrument, without other evidence and without notice of hearing of said application, have a
 receiver appointed for the property, with the usual powers of receivers in like cases, (d) foreclose this instrument as provided
herein or by law, and (e) enforce any and all other rights and remedies provided herein or by.present or future law.
        (18) The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to
be so paid, (c} the debt evidenced by the note and all indebtedness to the Government secured hereby, (d) inferior liens of
record required by law or a competent court to be so paid, (e) at the Government's option, any otherindebtedness of Bor-
row.er owing to or insured by the Government, and (f) any balance to Borrower. At foreclosure or other sale of all or any
part of the property, the Government and its agents may oid and purchase as a stranger and may pay the Government's
share of the purchase price by crediting such amount on any debts of Borrower owing to or insured by the Government,
in the order prescribed above,
   .    (19) Borrower agrees that .the Government will not be bound by any present or future State laws prescribing any
statute of limitations or limiting the conditions which the Government may by regulation impose, including the interest rate
it may charge, as a condition of approving a transfer of the property to a new Borrower. Borrower.expressly waives the
benefit of any such State laws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under State law,
the benefit of all State laws (a) providing for valuation, appraisal, homestead or exemption of the property, (b) prohibiting
maintenance of an action for a deficiency judgment or limiting the amount thereof or the time ·within which such action may
be brought, or (c) allowing any right of redemption or_ possession following any foreclosure sale. Borrower also hereby re-
linquishes, waives and conveys all rights, inchoate or consummate, of descent, dower, curtesy, and homestead.
        (20} If any part of the loan for which this instrument is given shall be used to finance the purchase, construction or
repair of property to be used as an owner-occupied dwelling (herein called "the dwelling") and if Borrower intends to sell or
rent the dwelling and has obtained the Government's consent to do so (a) neither Borrower nor anyone authorized to act for
Borrower will, after receipt of a bona fide offer, refuse to negotiate for the sale or rental of the dwelling or will otherwise
make unavailable or deny the dwelling to anyone because of race, color, reHgion, sex, national origin., handicap, familial
status or age, and (b) Borrower recognizes as illegal and hereby disclaims, and will not comply with or attempt to enforce any
                                                                                                                  ..
restrictive covenants 011 the dwelling relating to race, color, religion, sex, natio11aJ. origin, handicap, familial st'atus or age.
                                                                                                                       ,
                                                              EXHIBIT 2
        USDC IN/ND case 3:19-cv-00404 document 1-2 filed 05/24/19 page 4 of 4


       (21) Borrower further agrees that no loan proceeds will be used for a purpose that will contribute to excessive erosion
of highly erodible.land or to the conversion of wetlands to produce an agricultural commodity, as further explained in 7 CFR
Part 1940, Subpart G, Exhibit M.                                                     ·
      (22) This instrument shall be subject to the present regulations of the Farmers Home Administration, and to its future
regulations not inconsistent with the express provisions hereof.
    , (23) Notices given hereunder.shall be sent by certified mail, unless otherwise required by law, addressed, unless and
until some other address is designated in a notice so given, in the case of the Government to Farmers Home Administration,
United States Department of Agriculture, at Indianapolis, Indiana 46224, and in the case of Borrower to Borrower at the
address shown in the Farmers Home Administration Finance Office records (which normally will be the same as the post
office address shown above).     .                                               .
      (24) If any provision of this instrument or application thereof to any rerson or circumstances is held invalid, such
invalidity will not affect other provisions or applications of the instrument which can be given effect without the invalid
provision or application, and to that end the provisions hereof are declared to be severable.



       IN WITNESS WHEREOF, Borrower has hereunto set Borrower's hand(s) and seal{s) tltis ___2_n_d_______ day

of _ _ _ _ _...1'.;;:1a...__ _ _ _ _ _ , 19 _JU.


                                                                                1

                                                                 _iJ.........._J~_·
                                                                 * William A. Fouch
                                                                                    ___ a_\.L.___...'c1t
                                                                                         c;,
                                                                                                    __'----'_              (SEAL)



                                                                 - - - - - - - - - - - - - - - - (SEAL)
                                                                 *
STATE OF INDIANA                                             }
COUNTY OF _ _c_A_s_s_ _ _ _ _ _ _ _ _ _ _ ss:

       Before me, _____t_h_e_u_n_d_e_r_s_i_,g""n_e_d______________ , a Notary Public, this _z_n_<l____

                 1a_.y_______ , 19 ..2.l,
day of _ _ _ _1'...                                      William A. Fouch

lira{-------------------------------- acknowledged the execution of the
annexed mortgage.

         f·




     ... ;;,jt~,.
      . (SBAL)':
                                                                 * Nelson J,    ecker
                                                                     residing in Cass County, IN
              '': .. t
My c~n~-~i~si9n expires __l_l_/_2_5_/_9_z__________
        ' ··'
           '
                  .
     The form of this instrument was prepared by the Office of the General Counsel of the United States Department
of Agriculture, and the material in the blank spaces in the form was inserted by or un\fcr the direction of

    Nelson J. Becker, Attorney a.t Law, 208 Fourth Street, Logansport, IN




*   Names of mortgagors and Notary must he printed, typed, or stamped just beneath their signatures.



                                                                                    ir U.S. GOVERNMENT PRINTING OFFICE: 11190-767,052


                                                                                    (

                                                      EXHIBIT 2
USDC IN/ND case 3:19-cv-00404 document 1-3 filed 05/24/19 page 1 of 4


FmHA Instruction ~951-I                                                              ,·
Exhibit A


                    UNITED STATES DEPARTMENT OF AGRICULTURE
                          FARMERS HOME ADMINISTRATION- ·

                            Subsidy Repayment Agreement-


Date of Note   £/.2./'JJ   Amount of Note$41,500·.ooDate of Mortgage     S-/.z /f/
Date·of Note
               ---- Amount         of Note
                                              ---- Date    of Mortgage
                                                                         ----
Type of Assistance: Rural Rousing                  1. Interest Credit
                                                   2. Homeownership Assistance
                                                        Program

Address of Property:        426 s. Maple
                           Galveston. IN 46932
            BORROWER:      WII.LIAM A. lUIB

       CO-BORROWER:


1    This agreement entered into pursuant to 7 CFR 1951-I, between the
United States·of America, acting through the Farmers Home Administration
(FmHA) (herein called 11 the Government") pursuant to section 521 of Title
V of the Housing Act of 1949 and the borrower(s) whose name(s) and
address(es) appears above (herein sometimes referred to as "borrower"),
supplements the note(s) from borrower to the Government as describe4
above, and any promissory note(s) for loans made to borrower in the
future by the Government. Such future notes, when executed, will be
listed below the signature line of this Subsidy Repayment Agreement.

2    I (we).agree to the conditions set forth in this- agreement for the
repayment of the subsidy granted me ·(us) in the form of interest credits
or Homeownership Assistance Program (HOAP)· subsidy (hereinafter called
"subsidy").

3    I (we) agree that the real property described in the mortgage(s)
listed above is pledged as security for repayment of the subsidy
received or to be recei.ved, I (we) agree that the subsidy is due and
payable upon the transfer of title or non-occupancy of the property by
me (us). I (we) understand that the real estate securing the loan(s) is
the only security for the subsidy received. I (we) further understand
that I (we) will not be required to repay any of the subsidy from other
than the value (as determined by the Government) of the real estate,
mortgaged by myself (ourselves) in order to obtain a Section 502 Rural
Housing (RH) loan.



(9-27-79)   SPECIAL PN


                (
                                     EXHIBIT 3
    USDC IN/ND case 3:19-cv-00404 document 1-3 filed 05/24/19 page 2 of 4
                                                   (

FmHA Instruction ~951-I
Exhibit A
Page 2


4    I (we) understand that so long as I (we) continue to own the
property and occupy the dwelling as my (our) residence, I (we)· may repay
the principal and interest owed on the loan and defer repaying the
subsidy amount until title to the property is conveyed or the dwelling
is no longer occupied by me (us), If such a request is made, the amount
of subsidy to be repaid will be determined when the principal and
interest balance is paid, The mortgage securing the FmHA RH loan(s)
will not be released of record until the total amount, owed the
Government has been repaid.

5    I (we) agree that Paragraph 6 of this agreement is null and void
should the property described in the mortgage(s) be voluntarily conveyed
to the Government or liquidated by foreclosure.

6    When the debt is satisfied by other than voluntary conveyance of
the property to the Government or by foreclosure, I (we) agree that sale
proceeds will be divided between the Government and me (us) in the
following order:

     (a) Unpaid balance of loans secured by a prior mortgage as well as
     real estate taxes and assessments levied against the property which
     are due will be paid.

     (b)_ Unpaid principal and interest owed on FmHA RH loans. for the
     property and advances made by FmHA which were not subsidy and are
     still due and payable will be paid to the Government.

     (c) I (we) will receive from the sale proceeds actual expenses
     incurred by me (us) necessary to sell the property, These may
     include sales commissions or advertising cost, appraisal fees,
     legal and related costs such as deed preparation and transfer
     taxes. Expenses incurred by me (us) in preparing the property for
     sale are not allowed unless authorized by the Government prior to
     incurring such expenses. Such expenses will be authorized only
     when FmHA determines such expenses are necessary to sell the
     property, or will likely result in a return greater than the
     expense being incurred.

     (d) I (we) will receive the amount of principal paid off on the
     loan calculated at the promissory note interest rate,

     (e) Any principal reduction attributed to subsidized interest
     calculations will be paid to the Government.

    (f) I (we) will receive my original equity which is the difference
    between the market value of the security, as determined by the FmHA
    appraisal at the time the first loan subject to recapture of
    subsidy was made, and the amount of the FmHA loan(s) and any prior
    lien. This amount is      -0-         and represents   -0-
                                                         -------
    percent of the market value of the security. (The percent  is




                          (                                (
                                  EXHIBIT 3
     USDC IN/ND case 3:19-cv-00404 document 1-3 filed 05/24/19 page 3 of 4
'\




     FrnHA Instruction 1951-1
     Exhibit A
     Page 3

          determined.by dividing my (our) original equity by the market value
          of the se.curity when t.he loan was clo~ed.) The dollar amounts and
          pe_rcent will. be ~nte'red at t_he ~ime this agreement :ts signed .by me.
          (us") and will be part of this agreement,
                  '    ••   •         1                .     •




             (g) The remaining .balan~e, 'aft.er the payment~ described in (a)
         . , throu'gh (f) above- hav,e been paid is called value. appreciation. The
             amount of value appreciation to be paid to the Government, in
             repa·yment or -the subsidy· grant.ed, is the lesser· if ( 1) the full
            amount o~ the subsidy ,or _(2) ap amount_ determined by multiplyfog
             the- value appreciation by the appropriate factor in the following
             table.
                                     Average interest rate paid by me (us)

        No. of Months                     1.1   2 .1   _ 3 .1      4.1      5.1    6.1       7.1
        the Loan was        1% or          to     to         to     t:o   · · to    to        ot
        Outstanding         Less           2%    3%.         4%     5%        6%    7%     greater

          0 to 59               .78       .68    .60       .51     .44     .32     .. 22     .11
         60 to 119              .75       ,66    .58       .49     .42      .31    .21       .11
        120 to   179            .73       .63    .56       .48     .40     .30     :20       .10
        180 to   239            .65       .56    .49       .42     .36     .26     .18       .09
        240 to   299            .59       .51    .46       .38     .33     ,24     .17       .09
        300 to   359            .53       .45   .40        .34     .29     .21     .14       .09
        360 to   396            .47   · .40-    .-36       .. 31   • 26    • 19    .13       .09
          (h) I (we) will receive the a.mount· of value appreciation less the
          amount paid the Government as determined in (g) above. I (we) will
          also receive an additional amount in proportion to my original
          equity by reducing the amount of value· app·reciation due to the
          Government by the percent of my (our) original equity as shown in
          (f) above.

          (i) If I (we) am the recipient of HOAP, the amount of value
          appreciation to be recaptured will be calculated as if I (we) had
          paid 1 percent interest on the loan, unless the average interest
          rate paid by me (us) was greater than 1 percent, In such cases it
          will be determined based on the average interest rate paid by me
          (us),

          (j) If this agreement is for a subsequent loan (s) only, the amount
          of repayment determined in (g) above will be reduced by the
          following percent:    -0-      This percent will be detennined by
          dividing the amount of the loan(s) subject to recapture by the
          total outstanding RH debt, This percentage will be entered at· the
          time I (we) sign this agreement.

          (k) If this agreement is for more than one loan that is subject to
          recapture, the subsidy repayment computations will be based on the
          total subsidy granted on all loans.

     (9-27-79)   SPECIAL PN



                       (                                            (
                                                EXHIBIT 3
USDC IN/ND case 3:19-cv-00404 document 1-3 filed 05/24/19 page 4 of 4
                        (

FmHA Instruction 1951-I
Exhibit A
Page 4


7    When a FmHA RH loan is repaid by other than foreclosure, voluntary
conveyance or sale of property, the amount of· subs.idy to be repaid the
Government will be determined in the same manner as described in
paragraph 6 of this Exhibit but based on the appraised value determined
by FmHA instead of sales price. In such cases; the subsidy due the
Government will remain·a lien on the property until paid. It must be
paid upon non occupancy, sale or transfer of title to the property •
                                                                . .
8     I (we) have read and agree·to the provisions of this agreement.




0/t~               a.
                    fLJLe
William A. Fouch c:;,
                                Borrower

--------------- Co-Borrower
     Date Signed




                                (FmHA Official)
    Mi hael E. Cunning
    County Supervisor           (Title)

      s/:J./91
     Date/ I
               .




                            (
                            I
                                                       (
                                EXHIBIT 3
           USDC IN/ND case 3:19-cv-00404 document 1-4 filed 05/24/19 page 1 of 2
                                                   )                                                                )
     USDA-Fm HA
     Form FmHA 452-2
     (4-17-78)                           REAMORTIZAJION and/or DEFERRAL AGREEMENT

           BORROWER CASE NUMBER                                         FUND            LOAN              EFFECTIVE DATE OF REAMORTIZATlON

,·   ~          c~~l
                1    l~             Bonow«ID~                           LODE'
                                                                          6
                                                                                       NUMBER

                                                                                       D
                                                                                                                    Month

                                                                                                                  GJ~~
                                                                                                                                    ~-                  Year


        The United States of America, acting through the Farmers Home Administration, United States Department of
     Agriculture (called the "Government"), is th_e owner and holder of a promissory note or assumption agreement (new terms)

     in the princlp~l sum of __:[Q!~-1'.L.9.N!L.'r.liQP.§J.\filLf.JY.~..filrnP.R~P..::::::-.::::-.:-.::::-.::::::.::-.-Vollars ($ ..•~!.i.?.Q,9.!_QQ............ ),
          · .         .       ·    · ·       EIGHT & THREE QUARTERS 8 7 ew                                      · .
     plus interest on the unpaid pnnc1pal of ···-···-······-·-··-·········--· percent ( _.i••••-no) per year, which was mad~or assumed by

     .J~illia.m.. AL-FoUJ;l\ .............--··-········ . ··---········-·-··-··· and    --·-·········-·········.········--·----................... --·-·····-·····-··········

     (called "I/We"), dated ........J!.a.Y._.~--~·-····················-····-··-, _19 •• ~J., and payable to the order of the Government. The

     unpa1"d pnncipa
               · · I bal ance ('me1ud'mg a dvances) 1s     41 >.••••••••
                                                    . $ ........ 487 =---············-··-·······-·······
                                                                         41                                       . d ·rn t erest. to date 1s
                                                                                                         . The accrue                      ·
                          .                                                                   .

     S ._.ll9.,.51.. ............ -----··- . The total debt to date is            ~!.!.?-~.?.:.?..?....--····--····:, which now is principal.
                                                                             $ ••••


         Because one or more of the conditions set forth in Farmers Home Administration regulations have been met for obtaining
     a reamortization or deferral of the debt, the Government agrees to grant this reamortization or deferral of said Joan and I/we
     agree to make payments using one of two alternatives as indicated below: (check one)

     0     A.      Reainortization
                   (1) The first installment in the amount of$ __1f.P_..QQ ....•.-············-----··, will be due and payable on

                   _____November 2···-···-···-··- , 1992 __ .

                   (2) Thereafter, regular installments, each in the amount of $ _1,?_<i.!.QQ____ ..••.••••••·---··-·• will be due and

                   payable on the ..J3_e.c~md.. _(2.nd) ____________ of each._!!lc.?.!lt.h. ________ until the principal and interest
                   are paid, except that the final installment of the entire debt, if not paid sooner, will be due and payable on

                   • Mg_y     2 ··-·-···-······--··-··-·,               2024 ___ .
     D     B.     Deferral and Reamortization
                  Installments shall be deferred as indicated in the table below. All unpail! interest accrued to ·······-····--····-·········· .

                   19 ··-··· shall be added to the principal. The new installment sche~ule will ~e as follows:

                  $ ··--·---·--··--··-··-·-··-·                    on -·-·------···-····-····--··-············--···-·····-, 19

                  $                                                on --------··-··-·-·--·--·-· . ·-·-·--- , 19

                  $
                       -------·-·-------                           on -------------·······-·--·-·······-, 19

                  $       ---·-------·-                            on --···--··--··-········--·--···-···---··--- , 19

                  $ -------------                                  on --------·--··-······-··-··-·-·--···---·-- , I 9

                  $   ··-··-·--··------··-······-··-               on ---·····---······-··-··---··---···-··--·- • 19

                  and $                          . thereafter on the 1st of January of each year until the principal and interest are
                  paid, except that the final installment of the entire debt, if not paid sooner, will be due and payable on

                  ·----------. ·--·-----------                     ' _,. _________ .

                                                                            Position 2                                           Form FmHA 452-2 (4."17-78)
                                                                      Exhibit 4
             USDC IN/ND case 3:19-cv-00404 document 1-4 filed 05/24/19 page 2 of 2
                          (




    Nothing in this agreement affects any of the terms or conditions of the note or assumption agreement, or the instruments
securing it, other than the payment schedule (which includes the due date of the final installment).
    Upon default in the payment of any one of the above installments or in case of a failure to comply with any of the


                                                                  tJ;,
conditions and agreements contained in the above-described note or assumption agreement or the instruments securing it,
the Government at its option may declare the entire debt immediately due and payable and may take any other action
,uthorized there;n,


                                                                "''iii.i~-;;"Jt;)u..~.....'/l!iiiioiC.0/''

...9.~ts.,.hgr...2.....   l1Jl~r··--····················-·
                                                                UNITED STATES O!MG~A
                                                                FARMERS H 1E    IN T}lATION

                                                                B y ~ ~ · · · ' ;.. ~ ~ . / . l ~..........
                                                                                                                                 £         (Borrowerj




                                                                . ····~---~ounty Supervisor
                                                                Title·················-···········-····--················ ..... ······-··-················
                                                                                October 2, 1992
                                                                Date·······································································-··············-




                                                             Exhibit 4                           (
                 USDC IN/ND case 3:19-cv-00404 document 1-5 filed 05/24/19 page 1 of 4
$2 5HY 6XPPRQVLQD&LYLO$FWLRQ


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                                  IRUWKH
                                                      Northern District of Indiana
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


                  8QLWHG 6WDWHV RI $PHULFD
                              Plaintiff

                                 Y                                         &LYLO$FWLRQ1R FY

         :LOOLDP $ )RXFK DND %LOO\ )RXFK HW DO
                             Defendant


                                                   6800216,1$&,9,/$&7,21

7R (Defendant’s name and address)
                                          :LOOLDP $ )RXFK
                                          DND %LOO\ )RXFK
                                           ( &RXQW\ 5RDG  6RXWK
                                          :DOWRQ ,1 



          $ODZVXLWKDVEHHQILOHGDJDLQVW\RX

        :LWKLQGD\VDIWHUVHUYLFHRIWKLVVXPPRQVRQ\RX QRWFRXQWLQJWKHGD\\RXUHFHLYHGLW ²RUGD\VLI\RX
DUHWKH8QLWHG6WDWHVRUD8QLWHG6WDWHVDJHQF\RUDQRIILFHURUHPSOR\HHRIWKH8QLWHG6WDWHVGHVFULEHGLQ)HG5&LY
3 D  RU  ²\RXPXVWVHUYHRQWKHSODLQWLIIDQDQVZHUWRWKHDWWDFKHGFRPSODLQWRUDPRWLRQXQGHU5XOHRI
WKH)HGHUDO5XOHVRI&LYLO3URFHGXUH7KHDQVZHURUPRWLRQPXVWEHVHUYHGRQWKHSODLQWLIIRUSODLQWLII¶VDWWRUQH\
ZKRVHQDPHDQGDGGUHVVDUH
                                          'HERUDK 0 /HRQDUG
                                          $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\
                                          8QLWHG 6WDWHV $WWRUQH\ V 2IILFH1',1
                                           )HGHUDO 3OD]D 6XLWH 
                                          +DPPRQG ,1 

       ,I\RXIDLOWRUHVSRQGMXGJPHQWE\GHIDXOWZLOOEHHQWHUHGDJDLQVW\RXIRUWKHUHOLHIGHPDQGHGLQWKHFRPSODLQW
<RXDOVRPXVWILOH\RXUDQVZHURUPRWLRQZLWKWKHFRXUW



                                                                                 CLERK OF COURT


'DWH
                                                                                         Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00404 document 1-5 filed 05/24/19 page 2 of 4
$2 5HY 6XPPRQVLQD&LYLO$FWLRQ 3DJH

 &LYLO$FWLRQ1R FY

                                                       3522)2)6(59,&(
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           7KLVVXPPRQVIRU(name of individual and title, if any)
 ZDVUHFHLYHGE\PHRQ (date)                                          

           u ,SHUVRQDOO\VHUYHGWKHVXPPRQVRQWKHLQGLYLGXDODW (place)
                                                                                   RQ (date)                          RU

           u ,OHIWWKHVXPPRQVDWWKHLQGLYLGXDO¶VUHVLGHQFHRUXVXDOSODFHRIDERGHZLWK(name)
                                                                DSHUVRQRIVXLWDEOHDJHDQGGLVFUHWLRQZKRUHVLGHVWKHUH
           RQ (date)                                DQGPDLOHGDFRS\WRWKHLQGLYLGXDO¶VODVWNQRZQDGGUHVVRU

           u ,VHUYHGWKHVXPPRQVRQ(name of individual)                                                                      ZKRLV
           GHVLJQDWHGE\ODZWRDFFHSWVHUYLFHRISURFHVVRQEHKDOIRI(name of organization)
                                                                                   RQ (date)                          RU

           u ,UHWXUQHGWKHVXPPRQVXQH[HFXWHGEHFDXVH                                                                              RU

           u 2WKHU (specify):
                                                                                                                                           


           0\IHHVDUH                            IRUWUDYHODQG                 IRUVHUYLFHVIRUDWRWDORI                    


           ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQIRUPDWLRQLVWUXH


 'DWH
                                                                                          Server’s signature



                                                                                        Printed name and title




                                                                                           Server’s address

 $GGLWLRQDOLQIRUPDWLRQUHJDUGLQJDWWHPSWHGVHUYLFHHWF
                USDC IN/ND case 3:19-cv-00404 document 1-5 filed 05/24/19 page 3 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                     NorthernDistrict
                                                  __________ Districtof
                                                                      of__________
                                                                         Indiana


                  United States of America
                                                                    )
                                                                    )
                             Plaintiff
                                                                    )
                                v.                                  )      Civil Action No. 3:19cv404
                                                                    )
         William A. Fouch, a/k/a Billy Fouch, et al                 )
                            Defendant
                                                                    )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                         Solidarity Community Federal Credit Union
                                         Attn: Highest Executive Officer or Registered Agent
                                         201 Southway Blvd, East
                                         Kokomo, IN 46902



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                         Deborah M. Leonard
                                         Assistant United States Attorney
                                         United States Attorney's Office-NDIN
                                         5400 Federal Plaza, Suite 1500
                                         Hammond, IN 46320

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                  USDC IN/ND case 3:19-cv-00404 document 1-5 filed 05/24/19 page 4 of 4
AO 440 (Rev. 12/09) Summons in a Civil Action (Page 2)

 Civil Action No. 3:19cv404

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                  on (date)                          ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                               , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                     , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                          ; or

           u I returned the summons unexecuted because                                                                             ; or

           u Other (specify):
                                                                                                                                          .


           My fees are $                           for travel and $                 for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                         Server’s signature



                                                                                       Printed name and title




                                                                                          Server’s address

 Additional information regarding attempted service, etc:
JS 44 (Rev. 0)                                                         CIVIL COVER SHEET
                         USDC IN/ND case 3:19-cv-00404 document 1-6 filed 05/24/19 page 1 of 1
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                     WILLIAM A. FOUCH a/k/a BILLY FOUCH, et al

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Cass
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 5400 Federal Plaza, Ste 1500,
Hammond, IN 46320 Tel: (260) 422-2595

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                            28 USC § 1345fc
VI. CAUSE OF ACTION Brief description of cause:
                                           Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/22/2019                                                              s/Deborah M. Leonard
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
